Citation Nr: 0517214	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-10 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  
He received the Silver Star, Purple Heart and the Combat 
Medical Badge (CMB).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2003, the veteran testified at a 
hearing before an RO hearing officer.  A transcript of that 
hearing is associated with the claims folder.


REMAND

The record reflects that the veteran has applied for Social 
Security disability benefits.  During an examination in 
September 2002, he reported that he had previously been 
denied Social Security disability benefits, but was going to 
submit an additional application for these benefits.  The 
Board notes that copies of the award determination(s) from 
the Social Security Administration (SSA) and copies of the 
medical records considered in the veteran's application for 
disability benefits are not presently associated with the 
claims folder.  As these records are potentially relevant to 
the veteran's claims, efforts should be made to ensure that a 
complete copy of records from the SSA is associated with the 
claims folder.

The veteran was afforded a VA psychiatric examination in 
August 2002.  At his subsequent hearing in August 2003, he 
reported an increase in the severity of his PTSD.  He 
reported an increase in the frequency in his nightmares and 
thought of Vietnam all the time.  He had daily intrusive 
thoughts that just popped into his head.  He reported that he 
had been really bothered over the past couple of years.  In 
light of these statements regarding an increase in his 
symptoms, the Board is of the opinion that a new VA 
examination would be probative in ascertaining the current 
severity of his PTSD.  

The Board is also of the opinion that a VA examination would 
be probative in ascertain the relationship, if any, between 
the veteran's active military service and/or his PTSD and any 
current hypertension.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain from 
the Social Security Administration copies 
of its decisions, and the records upon 
the decisions were rendered, pertaining 
to the veteran's application for 
disability benefits.
 
2.  A copy of any more recent VA 
outpatient records pertinent to either of 
the veteran's claims should be associated 
with the claims folder.

3.  When the above development has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of his PTSD.  The 
RO should send the claims folder to the 
examiner for review.  The examiner should 
review the pertinent information in the 
claims folder.  

The examiner should identify all symptoms 
due to the veteran's PTSD and provide a 
global assessment of functioning score 
based on the PTSD.  

The supporting rationale for all opinions 
expressed should also be provided. 

4.  The RO or the AMC should make also 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of the veteran's 
hypertension.  The RO or the AMC should 
send the claims folder to the examiner 
for review.  The examiner should review 
the pertinent information in the claims 
folder.  

The examiner should proffer an opinion as 
to whether there is a 50 percent or 
better probability that the veteran's 
hypertension is etiologically related to 
his active military service or his 
service-connected PTSD, to include 
whether the hypertension was chronically 
worsened by the PTSD.  

The supporting rationale for all opinions 
expressed should also be provided. 

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  The RO should then adjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




